ORDER

PER CURIAM.
AND NOW, this 3rd day of October, 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues, as stated by Petitioners:
a. Did the Commonwealth Court err as a matter of law in holding that Pennsylvania’s usury statute, the Loan Interest and Protection Law (the “LIPL”), provides a cause of action to challenge costs charged in the collection of delinquent taxes and to impose statutory penalties of treble damages and attorneys’ fees, when the costs did not arise from a transaction involving the loan or use of money?
*562b. Did the Commonwealth Court err as a matter of law in allowing claims under the LIPL to be pursued by way of a class action suit?
c. Did the Commonwealth err as a matter of law in ruling that amounts paid by a municipality to a third party tax collector in order to collect delinquent taxes were not “charges, expenses or fees” under the MCTLA which could be added to the delinquent taxes?